Citation Nr: 0026336	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected right knee arthritis with limitation of 
motion.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected right knee instability.

3.  Entitlement to an increased (compensable) rating for 
removal of a right knee meniscus. 

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1992 rating decision of the Winston-Salem RO 
that denied the veteran's claim for a rating in excess of 10 
percent for service-connected right knee disability, as well 
as the claim for a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

The Board previously remanded these matters to the RO in 
March 1997 and December 1998.  During the pendency of the 
last remand, the RO assigned a separate disability 
evaluations for arthritis and limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (10 percent), 
and for removal of the meniscus of the right knee semilunar 
cartilage under Diagnostic Code 5259 (noncompensable); the RO 
continued the 10 percent evaluation for instability under 
Diagnostic Code 5257.  Hence, the characterization of the 
increased rating issue on the cover page of this decision.  
The  RO also continued the denial of the TDIU claim.  The 
issues have since been returned to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
issues on appeal has been obtained.  

2.  The veteran has right knee instability that is no more 
than slightly disabling.  

3.  The veteran's right knee arthritis, confirmed by X-ray 
findings, is manifested by full motion on extension, with 
recently, some difficulty, but limitation of flexion to 125 
degrees; the veteran complains of chronic right knee pain.  

4.  The disability affecting the veteran's right knee 
includes removal of the meniscus (analogous to removal of 
semilunar cartilage), but that condition is not shown to 
result in any functional impairment in addition to that 
compensated for by the evaluations for instability and 
arthritis.  

5.  The veteran's only service-connected disability is his 
right knee disability, for which he two separate 10 percent 
evaluation and one noncompensable evaluation; he has a 
combined rating of 20 percent. 

6.  The veteran is reported to have one year of college in 
addition to having education or training in course relating 
to horticulture; his employment experience includes work as 
postal clerk, in landscape, as an apprentice in cylinder 
correction, maintenance, and general labor.  He reported that 
he last worked in November 1989.  

7.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for right knee instability have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (1999).  

2.  The criteria for a disability evaluation in excess of 10 
percent for arthritis with limitation of motion of the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5010-
5260 (1999).

3.  The criteria for a compensable disability evaluation for 
removal of a right knee meniscus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5259 (1999).

4.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to the 
service-connected disability are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background 

In a rating decision dated in June 1975, the RO granted 
service connection for post operative medial meniscectomy 
with traumatic arthritis and with a popliteal or baker's cyst 
of the right knee.  A 10 percent disability evaluation was 
assigned from March 1975 pursuant 38 C.F.R. § 4.71a, 
Diagnostic Code (DC 5257).  

VA outpatient treatment records reflect that the veteran 
continued to receive treatment for his right knee disability.  
In August 1980, the veteran underwent an exploration and 
neurolysis of the right peroneal nerve.  Postoperatively, the 
veteran did well, except for pain.  

Private medical records from Dr. J. L. Percel, Catawba Bone 
and Joint Clinic, dated between 1984 and 1992, and in 1994 
and 1996  reflect treatment for various disabilities, to 
include, hip, neck, and back conditions; these records do not 
include specific findings pertinent to the veteran's right 
knee.  

Documents pertaining to the veteran's leave of absence from 
work dated in 1988 reflect that the veteran lost time from 
work because of disabilities including problems associated 
with the knee.  However, a private doctor in 1988 noted that 
the veteran was not able to fully perform his duties as a 
clerk and carrier because of symptoms and medication 
association with a psychological disability.  

Subsequent medical records reflect that the veteran was seen 
and treated for his right knee disability with complaints of 
right knee pain.  In 1989, the veteran underwent a diagnostic 
and operative arthroscopy of the right knee.  In April and 
September 1991, the veteran was seen for his service-
connected right knee disability.  These records showed full 
range of motion of the right knee.  There was no evidence of 
effusion, crepitus, or instability.  

In February 1992, the veteran filed an informal claim for an 
increased rating for his service-connected right knee 
disability and a formal claim for a total rating based on 
unemployability due to service-connected disability, amongst 
other things.  

VA outpatient treatment records reflect that the veteran was 
provided care and treatment for right knee discomfort.  In 
October 1995, the veteran twisted the right knee and 
complained of severe right knee pain.  On examination, the 
veteran demonstrated full range of motion of the right knee 
with pain.  There was mild tenderness along the medial and 
lateral aspects of the knee.  Lachman's and post drawer signs 
were negative.  The knee was stable without pain.  The 
examiner noted a moderate patella grind.  It was noted that 
X-rays revealed mild patellofemoral degenerative joint 
disease.  The assessment was right knee strain secondary to a 
fall.  Entries dated in February, April and October 1996 show 
continued complaints of right knee pain.

When examined by VA in April 1996, the veteran reported 
instability, cramping, stiffness, locking of the right knee.  
On physical examination, the veteran walked with a 
significant limp. A meniscectomy scar was noted.  The veteran 
demonstrated an anterior cruciate deficit of the knee with 
positive Lochman's sign.  Range of motion was normal.  There 
was negative straight leg raising and normal reflexes.  It 
was noted that the veteran had good motor power with normal 
peroneal nerve function.  The diagnoses included status post 
medical meniscectomy with post traumatic arthritis and 
associated anterior cruciate deficiency in the left knee.  

A Social Security Administration (SSA) disability 
determination and supporting evidence.  The veteran was 
awarded SSA disability benefits due to an affective disorder 
and a back disorder.  

An October 1996 outpatient examination of the right knee 
revealed full range of motion.  There was no effusion.  
Lachman's sign was positive.  The knee was stable.  The 
examiner noted a click in the patella.  The diagnoses 
included degenerative joint disease of the right knee.  These 
records also reflect that the veteran has been taking Darvon 
for right knee pain.  X-rays of the right knee dated in 
October 1996 revealed a benign lesion, and enostosis or 
ossified fibroma in the distal aspect of the femur unchanged 
in the past twelve years; the knee was otherwise normal.  In 
February 1997, it was noted that the veteran had fallen 
causing right knee pain.  On physical examination, the 
veteran's gait, deep tendon reflexes, and heel to toe 
movement were intact.  

When examined by VA in February 1998, the veteran complained 
of chronic right knee pain and some bilateral instability.  
It was noted that the veteran did not use crutches, a cane, 
brace, or corrective shoes.  The veteran indicated that he 
was unemployed, but he was able to accomplish some daily 
activities.  A physical examination of the right knee 
revealed a well healed scar on the medial aspect of the knee 
secondary to medial meniscectomy.  The veteran demonstrated 
full extension to 0 degrees, and flexion was to 130 degrees.  
All ligaments were intact with limited lateral instability.  
The veteran could stand on his toes and heels and he could 
squat.  It was noted that X-rays of the right knee revealed 
degenerative joint disease.  The diagnosis was post status 
medial meniscectomy of the right knee with mild lateral 
instability with degenerative joint disease.  The examiner 
commented that the veteran's lateral instability was mild.  
The examiner further indicated that the veteran's reports of 
recurrent subluxation could not be demonstrated with 
extensive examination.  It was further noted that the veteran 
would not have any increased weakened movement, excessive 
fatigability or incoordination other than that demonstrated 
on examination.  The examiner opined that the veteran's right 
knee disability did not prevent him from obtaining 
employment.  

During a VA examination conducted in August 1999, the veteran 
voiced complaints with regard to the right knee consistent 
with those previously noted.  The veteran added that he had 
trouble climbing stairs and pain with stooping.  Because of 
pain, the veteran indicated that he has to stop walking after 
100 yards and that he has trouble pushing objects such as a 
lawn mower or carrying objects.  The examiner observed that 
the veteran was using a cane in the left hand and that he was 
wearing a Neoprene sleeve over the right knee.  On physical 
examination, there was no redness, swelling, or tenderness.  
The examiner observed two well healed scars.  The veteran 
could extend both legs to 0 degrees with some difficulty.  
Forward flexion of the right knee was to 125 degrees with 
difficulty at the terminal end of flexion on the right knee.  
There was no abnormality to varus or valgus stress.  There 
was no drawer sign or McMurry sign.  The examiner noted 
minimal crepitus with range of motion.  There was no obvious 
motor or sensory deficit to function of the lower extremity.  
It was noted that X-rays of the right knee revealed 
degenerative joint disease including some mild 
osteoarthritis.  The examiner noted that it was not possible 
to state without pure speculation whether the veteran's right 
knee pain is caused by arthritis or by the absence of the 
meniscus which was removed during a surgery.  Either 
condition can cause pain in the knee with movement.  The 
examiner noted that the veteran's right knee disability did 
not render him and that the veteran could obtain some type of 
employment.  The assessment was torn medial meniscus of the 
right knee, status post meniscectomy with pain and 
instability.  

In February 2000, the RO assigned the veteran a separate 10 
percent disability evaluation, under Diagnostic Codes 5010-
5260, for limitation of motion due to arthritis of the right 
knee (status post torn medial meniscus) based, primarily on 
the veteran's complaints of pain; as well as assigned a 
separate noncompensable disability evaluation for medial 
meniscectomy, status post torn medial meniscus, pursuant to 
Diagnostic Code 5259.  The 10 percent evaluation for 
instability of the right knee, status post torn medial 
meniscus pursuant to DC 5257 was continued.  The combined 
rating for the service-connected right knee disability is 20 
percent, effective from April 1991. 

II. Analysis

A.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claim for increased ratings for right knee disability is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board also is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected right knee disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  Thus, the Board will 
focus primarily on the evidence developed immediately prior 
to, and that developed in connection with, the current 
claims.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1999).  

In evaluating the severity of the veteran's right knee 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  Id. 

Turning first to the veteran's right knee arthritis, for 
which he currently has a 10 percent rating, the Board notes 
that traumatic arthritis substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260 and 5261), but where the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by the limitation of 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5003. 

A noncompensable evaluation is assigned for limitation of 
flexion of the knee to 60 degrees.  A 10 percent evaluation 
is assigned for limitation of flexion to 45 degrees.  
Moreover, a 20 percent evaluation is assigned for flexion 
limited to 30 degrees, and a 30 percent evaluation is 
assigned for flexion limited to 15 degrees.  Diagnostic Code 
5260.  

A noncompensable evaluation is assigned for limitation of 
extension to 5 degrees.  A 10 percent evaluation is assigned 
for extension limited to 10 degrees.  Moreover, a 20 percent 
evaluation is assigned for extension limited to 15 degrees; a 
30 percent evaluation is assigned for extension limited to 20 
degrees; a 40 percent evaluation for extension limited to 30 
degrees; and a 50 percent evaluation for extension limited to 
45 degrees.  Diagnostic Code 5260.

The medical evidence establishes that the veteran has 
consistently demonstrated full range of motion of the right 
knee on extension.  Normal range of motion of the knee is 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1999).  In October 1995, range of motion was described as 
full, with pain, and extension was to 0 degrees in February 
1998 and August 1999 (on the latter examination, with 
difficulty).  However, minimal to slight limitation of right 
knee flexion has been shown more recently.  In February 1998, 
flexion was to 130 degrees, whereas, in August 1999 flexion 
was 125 degrees, with difficulity.  While demonstrating some 
functional impairment, these minimal objective findings do 
not demonstrate motion limited to 45 degrees on flexion, and 
to 10 degrees on extension, even considering the veteran's 
complaints of pain.  Hence, the criteria for even the minimum 
compensable evaluation under either Diagnostic Code 5260 or 
5261 are not met.

The Board notes, however, that "[i]t is the intention to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Read together, Diagnostic Code 
5003 and section 4.59 thus prescribe that painful motion of a 
major joint or group of joints due to arthritis established 
by X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating under Code 5003, even in the 
absence of actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

Thus, on the facts of this case, RO appropriately assigned a 
10 percent evaluation for functional loss manifested by 
normal extension, but most recently with difficulty 
(presumably, with pain), and minimal to slight limitation of 
right knee motion on extension with complaints of pain (which 
could, conceivably, result in additional functional loss 
during flare-ups).  However, in the absence of medical 
evidence that the veteran experiences such disabling pain so 
as to manifest limitation of motion comparable to 30 degrees 
or less on flexion, or 15 degrees or more on extension 
(pursuant to Diagnostic Codes 5260 or 5261, respectively), or 
ankylosis (see Diagnostic Code 5256), there is no basis for a 
higher evaluation on the basis of limitation of motion.  The 
Board also points out that the February 1998 VA examiner 
noted that the veteran does not have any weakened movement, 
excessive fatigability, or incoordination in addition to that 
demonstrated on examination, and that there in no contrary 
medical evidence of record.  

Turning to the veteran's right knee instability, the Board 
notes that impairment of the knee manifested by slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation, whereas, moderate impairment warrants a 
20 percent evaluation, and severe recurrent subluxation or 
lateral instability warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this case, the 
evidence primarily shows that the veteran has experienced 
minimal instability of the right knee as evidenced by 
findings on VA examinations conducted in February 1997, 
February 1998, and August 1999.  The reports of these 
examinations indicate that the veteran's gait is good and 
that he can squat and perform heel to toe movements without 
incident.  Further, although a VA examiner then noted that 
the veteran experienced bilateral instability, it was then 
noted that the veteran did not use crutches, a cane, brace, 
or corrective shoes; the record since contains no evidence 
that the right instability necessitates any walking aids or 
orthopedic appliances.  Under these circumstances, the Board 
finds that the veteran's instability cannot be characterized 
as more than slight, and that the criteria for a higher 
evaluation under Diagnostic Code 5257 simply are not met.

Finally, although the RO also has assigned a separate 
disability rating for removal of the veteran's right knee 
meniscus under Diagnostic Code 5259, pursuant to which 
removal of semilunar cartilage is evaluated, it would appear 
that the fact of the veteran's meniscectomy could have more 
properly been established by use of a hyphenated diagnostic 
code, for example, 5259-5257.  See 38 C.F.R. § 4.27 (1999).  
That notwithstanding, the Board also has considered the 
meniscus removal under Diagnostic Code 5259, but finds no 
basis for assignment of a compensable evaluation under that 
diagnostic code.  Diagnostic Code 5259 prescribes a 10 
percent evaluation for a symptomatic condition involving 
removal of semilunar cartilage.  In this case, however, the 
removal of the veteran's right knee meniscus is not shown to 
result in any distinct or additional functional impairment 
than that already compensated for by the evaluations for 
instability and arthritis.  In this regard, the Board notes 
that the August 1999 VA examiner indicated that it is 
impossible to state whether the veteran's right knee pain is 
caused by arthritis or by absence of the meniscus and that 
either condition can cause pain in the knee with movement.  
As noted above, however, the veteran is already receiving a 
10 percent disability evaluation for arthritis of the knee 
manifested by pain and limitation of motion; hence, the 
assignment of a 10 percent evaluation pursuant DC 5259 based 
on the same manifestations would constitute pyramiding.  See 
38 C.F.R. § 4.14. 

For all the foregoing reasons, the Board must conclude that 
the record presents no basis for assignment of a higher 
evaluation for any service-connection condition affecting the 
right knee, and that the claim for increased evaluation must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each aspect of the veteran's increased rating claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


B. TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for veteran to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)..

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  38 C.F.R. 
§ 4.16.

Initially, the Board notes that the veteran does not have a 
single disability evaluated as 100 percent disabling or a 
combination of disabilities evaluated as 100 percent 
disabling.  The record reflects that the veteran sole 
service-connected is his right knee disability.  As indicated 
above, the right knee disability has a separate 10 percent 
evaluation for arthritis and limitation of motion, 10 percent 
for recurrent subluxation or lateral instability, and a 
noncompensable evaluation for removal of the semilunar 
cartilage.  Thus, the veteran has a combined evaluation of 20 
percent.  38 C.F.R. § 4.25 (1999).  The evidence does not 
suggest that the disability is more disabling than currently 
contemplated by its assigned evaluation.  Based on the 
factors, the Board finds that the veteran does not meet the 
minimum schedular requirements for consideration of a total 
compensation rating due to individual unemployability under 
38 C.F.R. § 4.16(b).  Under such circumstances, a total 
rating may only be assigned if the veteran is shown to be 
unemployable and it is shown that this is an exceptional case 
warranting referral for assignment of a total rating on an 
extra-schedular basis.  See 38 C.F.R. § 4.16(b).  

The Board notes that the veteran filed his claim for TIDU in 
February 1992.  He reported that his service-connected right 
knee disability affected full time employment in 1988, that 
he last worked in November 1989, and that he became too 
disabled to work in November 1989.  He indicated that his 
occupation in 1989 had been that of a postal clerk.  The 
veteran asserted that he was unable to continue employment 
because of constant pressure to complete his assignments and 
pain.  The veteran indicated that he could not complete his 
tasks without relying on pain medication and that constant 
walking, bending and sitting resulted in intolerable pain.  

Notwithstanding the veteran's contentions, however, the Board 
finds that the evidence does not establish that the veteran 
is unemployable due to his service-connected right knee 
disability.  Although the record shows that the veteran was 
on a leave of absence from work in 1988 because of problems 
associated with his knee, a private doctor in 1988 opined 
that the veteran was not able to fully perform his duties as 
a clerk and carrier because of symptoms and medication 
associated with a nonservice-connected psychological 
disability.  Significantly, VA medical examiners in February 
1998 and August 1999 specifically opined that service-
connected right knee disability does not render the veteran 
unemployable, and the e record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability.  For example, it is not shown that the 
veteran's service-connected disability requires frequent 
hospitalization, or requires an inordinate quantity of 
medication.  

Thus, the Board finds that the evidence does not demonstrate 
that the veteran's service-connected disabilities, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  It is apparent 
that the veteran's service-connected right knee disabilities 
have resulted in some interference with employment in the 
past and that the veteran may not be suited for some jobs.  
However, any such interference with employment is 
contemplated in the service-connected disability evaluations 
assigned, and the criteria for a TDIU simply are not met.  
While the Board also has considered the applicability of the 
benefit-of-the-doubt doctrine with respect to the claim for a 
TDIU, the preponderance of the evidence also is against this 
claim.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert, 1 
Vet. App. at 55-57.


ORDER

A rating in excess of 10 percent for right knee arthritis 
with limitation of motion is denied.

A rating in excess of 10 percent for right knee instability 
is denied.  

An increased (compensable) rating for removal of the right 
knee meniscus is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


